DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being un-patentable over by  El-Ghoroury et al. (US 2014/0349427), (hereinafter, El-Ghoroury-A) in view of Ghoroury et al. (US 2009/0278998), (hereinafter, El-Ghoroury-B) and in further view of  Zhuang et al. ("Optical polarization characteristics of c-plane InGaN/GaN asymmetric nanostructures," Journal of Applied Physics, 118, 233111, 2015), (hereinafter, Zhuang).

RE Claim 1, El-Ghoroury-A multicolor electronic emissive display device [abstract] comprising a two dimensional array of multicolor light emitting pixels, referring to FIGS. 5c and 6a whereby each multicolor light emitting pixel comprises:

El-Ghoroury-A does not detail the structure of the array, however, in the same field of endeavor, El-Ghoroury-B discloses multi-color emissive-base display structure based on nitride semiconductor with 2D array with stacked vertically with a grid of vertical sidewalls electrically and optically separating each multicolor pixel from adjacent multicolor pixels within the array of multicolor pixels, referring to FIGS.  6A and 6B;
a plurality of vertical waveguides optically coupled to the light emitting structures to vertically emit light generated by the light emitting structures from a first surface of the stack of light emitting structures [0068] and El-Ghoroury-B disclosure in its entirety, particularly FIG. 6B [0139];
Furthermore, the stack of light emitting structures being stacked onto a digital semiconductor structure “digital control layer 226 by a second surface opposite the first surface of the stack of light emitting structures, referring to FIG. 10; and;
a plurality of digital semiconductor circuits in the digital semiconductor structure, each electrically coupled to the multicolor light emitting structures by vertical interconnects embedded within the vertical sidewalls to separately control the on/off states of each of the multicolor light, emitting structures, referring to FIGS. 2D, 6A and 6B.
El-Ghoroury-A and El-Ghoroury-B do not disclose  a nonpolar or semipolar III nitride material system, each having in-plane strain asymmetry due to compressive or 
However, in the same filed of endeavor, Zhuang demonstrate that the in-plane strain asymmetry is the essential cause of the optical polarization in this case, revealing the great potential to utilize strain effect to control the polarization of InGaN/GaN nanostructures, wherein strain asymmetry is the essential cause of the optical polarization in this case, revealing the great potential to utilize strain effect to control the polarization of InGaN/GaN nanostructures. It clear that Zhuang recognized that the spontaneous emission spectrums in x-polar and y-polar directions under asymmetric strain are simulated, to compare with the experimental results. The peak shift and polarization ratio are extracted from the spontaneous emission spectra, extending linearly with the asymmetric strain and exhibiting nearly the same behavior for different fixed residual strain [Symbol font/0x65]yy referring to FIGS. 4a-4d [left-hand column, pp 233111-4].
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to implement material for El-Ghoroury-A having in-plane strain asymmetry, since Zhuang’s disclosure recognized the in-place asymmetry strain importance for achieving polarized emitted light and accordingly enhance the contrast of emitted light of El-Ghoroury-A El-Ghoroury device.
RE Claim 2, El-Ghoroury-A does not disclose a multicolor electronic emissive display device, wherein the digital semiconductor structure is electrically coupled to receive control signals and pixel array bit-fields containing the pulse width modulation (PWM) bits for every color of each pixel from an external source to separately control the on/off states of each of the multicolor light emitting structures.
El-Ghoroury-B discloses a multicolor electronic emissive display device pulse width modulation, wherein the digital semiconductor structure is electrically coupled to receive control signals and pixel array bit-fields containing the pulse width modulation (PWM) bits for every color of each pixel from an external source to separately control the on/off states of each of the multicolor light emitting structures [0202, 0203 and 0206].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the controlling method of on/off state of El-Ghoroury-B for El-Ghoroury-A display in order to achieve the best emission uniformity of the display as discloes by El-Ghoroury-B [0201 and 0202].
RE Claim 3, El-Ghoroury-A does not disclose a multicolor electronic emissive display device, wherein the digital semiconductor structure is electrically coupled to receive a light modulation video bit-stream and further comprises logic functions required to generate PWM bit-fields for the multi-color micro-pixel array to separately control the on/off states of each of the multicolor light emitting structures.
However, El-Ghoroury-B discloses the digital semiconductor structure is electrically coupled [0096] to receive a light modulation video bit-stream [0202 and 0203] and further comprises logic functions [0178-0180] required to generate PWM bit-fields for the multi-color micro-pixel array to separately control the on/off states of each of the multicolor light emitting structures [0194, 0195, 0199 and 0209].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use El-Ghoroury-B circuitry arrangement for El-Ghoroury-A display circuitry as a well know technique for driving and controlling pixels in order to achieve the optimum emissivity distribution over the entire display. 
Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898